Citation Nr: 0216838	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  02-02 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than April 17, 2001 
for an increased evaluation for service-connected recurrent 
cancer of the larynx.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from June 1970 to December 
1971.


FINDINGS OF FACT

1.  A February 2000 rating decision reduced the rating for 
service-connected recurrent cancer of the larynx from 100 
percent to 10 percent, effective from May 1, 2000; the 
February 2000 rating decision was not timely appealed and 
therefore became final.

2.  A November 2001 rating decision granted a 100 percent 
rating for the veteran's recurrent cancer of the larynx, 
effective from April 17, 2001, on the basis that this was 
the earliest date that it was ascertainable that an increase 
in the veteran's service-connected disability had occurred 
within one year of the filing of the veteran's claim to 
reopen on April 30, 2001.

3.  Entitlement to an effective date earlier than April 17, 
2001 for a rating in excess of 10 percent for recurrent 
cancer of the larynx is not shown. 


CONCLUSION OF LAW

The criteria for an effective date earlier than April 17, 
2001 for the assignment of an evaluation in excess of 10 
percent for recurrent cancer of the larynx have not been 
met.  38 U.S.C.A. §§ 1155, 5110 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.157, 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board of Veterans Appeals (Board) notes 
that as the issue on appeal is entitlement to an earlier 
effective date for the grant of a rating in excess of 10 
percent for the veteran's service-connected recurrent cancer 
of the larynx, and there is no indication that there are any 
relevant records dated or received within one year of the 
date of the veteran's formal claim to reopen that have not 
already been obtained, it is an issue that will ultimately 
be determined as a matter of law based on a complete record, 
and is therefore arguably not subject to the notice and/or 
development requirements of the recently enacted Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A (West 
Supp. 2002) (VCAA).  However, despite the possible 
inapplicability of the VCAA to the instant case, the Board 
further notes that the veteran has been provided with the 
law and regulations applicable to effective dates, and as 
was noted previously, neither the veteran nor his 
representative have identified additional outstanding 
pertinent treatment records or other documents that are not 
already contained in the record or otherwise sufficiently 
addressed in records and documents in the claims file.  In 
addition, the Board finds that the November 2001 rating 
decision and March 2002 statement of the case placed the 
veteran on notice that the applicable law and regulations 
simply did not justify entitlement to an effective date 
earlier than April 17, 2001 for an evaluation in excess of 
10 percent for this disability as a matter of law.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

It is maintained that a 100 percent evaluation for recurrent 
cancer of the larynx should be assigned from an earlier 
date, and the Board finds that this includes consideration 
of entitlement to any evaluation in excess of 10 percent for 
this disability.

In general, except as provided in 38 C.F.R. § 3.400(o)(2) 
(2002) and 38 C.F.R. § 3.401(b) (2002), the effective date 
of a claim for increased rating is the date of receipt of 
claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(o)(1) (2002).

38 U.S.C.A. § 5110(b)(2) (West 1991 & Supp. 2002) provides 
that the effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, 
if the application is received within one year from such 
date.  See also 38 C.F.R. § 3.400(o)(2) (to the same 
effect).

The applicable statutory and regulatory provisions require 
that the Board examine all the evidence of record to 
determine the "earliest date of which," within the year 
prior to the claim, the increase in disability was 
ascertainable.  38 U.S.C.A. § 5110(b)(2) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.400(o)(2), 3.155(a) (2002); Quarles v. 
Derwinski, 3 Vet. App. 129 (1992); Servello v. Derwinski, 3 
Vet. App. 196 (1992).

38 C.F.R. § 3.155 (2002) provides the following:

(a) Any communication or action, indicating an intent to 
apply for one or more benefits under the laws administered 
by the Department of Veterans Affairs (VA), from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.

(b) A communication received from a service organization, an 
attorney, or agent may not be accepted as an informal claim 
if a power of attorney was not executed at the time the 
communication was written.

(c) When a claim has been filed which meets the requirements 
of § 3.151 or § 3.152, an informal request for increase or 
reopening will be accepted as a claim.  

Under the provisions of 38 C.F.R. § 3.157 (2002), the 
effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim 
or the date when entitlement arose, whichever is the later.  
A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement. (38 C.F.R. 
§ 3.155).

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or 
an informal claim to reopen.  38 C.F.R. § 3.157(b).

(1) The date of outpatient or hospital examination or date 
of admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  The provisions 
of this paragraph apply only when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b)(1).

(2) The date of receipt of evidence from a private physician 
or lay person will be accepted when the evidence furnished 
by or in behalf of the claimant is within the competence of 
the physician or lay person and shows the reasonable 
probability of entitlement to benefits.  38 C.F.R. 
§ 3.157(b)(2).

The record reflects that following the RO's determination in 
February 2000 that a reduction was warranted in the rating 
for recurrent cancer of the larynx from 100 to 10 percent, 
effective May 1, 2000, although the veteran filed a notice 
of disagreement with this decision in March 2000 and the RO 
subsequently issued a statement of the case in March 2000 
and a December 2000 supplemental statement of the case 
following the veteran's submission of additional medical 
evidence, the veteran did not thereafter file a timely 
substantive appeal.  Consequently, the February 2000 
decision became final and was not subject to revision on the 
same factual basis.  38 U.S.C.A. § 7105 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.104(a), 20.200, 20.302, 20.303 (2002).

Thereafter, a November 2001 rating decision granted a 100 
percent rating for the veteran's service-connected recurrent 
cancer of the larynx, effective from April 17, 2001, on the 
basis that this was the earliest date that it was 
ascertainable that an increase in the veteran's service-
connected disability had occurred within one year of the 
filing of the veteran's claim to reopen on April 30, 2001.  

The April 17, 2001 record that was found to reflect an 
increase in the veteran's disability was a VA biopsy report 
that demonstrated findings that were interpreted to be 
positive for squamous cell carcinoma of the posterior 
pharyngeal wall.  The Board also notes that this biopsy 
report reflects complaints of odynophagia and hoarseness.

During a period of one year prior to the April 30, 2001 
claim to reopen, the record also reflects additional VA 
treatment for this service-connected disability.  More 
specifically, the Board notes that records from June 2000 
indicate that the veteran continued to smoke and was noted 
to have a suspicious lesion in his larynx based on clinical 
evaluation.  Biopsies taken at this time were interpreted to 
reveal nothing other than mucosal irregularities on the 
posterior half of the left true vocal fold and posterior 
wall of the right periform sinus.  

A VA medical statement, dated in June 2000, reflects that 
the veteran received radiation therapy for treatment of 
larynx cancer, which was indicated to be manifested by 
chronic pain.  It was also noted that this condition 
prevented the veteran from having a normal speaking voice 
and that he would lose his voice rapidly. 

VA treatment records from February 2001 reflect the 
veteran's complaint of recent hoarseness which led to a 
laryngoscopy and additional directed biopsies.  These 
biopsies were interpreted to reveal some mucosal 
irregularities of the pharyngeal wall and leukoplakia.

The Board has reviewed the evidence of record and first 
notes that prior to the recurrence of the veteran's cancer 
and entitlement to a 100 percent rating under 38 C.F.R. 
§ 4.97, Diagnostic Code 6819 (2002) for malignant neoplasms, 
the veteran's disability was appropriately rated as chronic 
laryngitis under 38 C.F.R. § 4.97, Diagnostic Code 6516 
(2002), which provides a 10 percent rating for hoarseness, 
with inflammation of the cords or mucous membrane, and a 30 
percent rating for hoarseness, with thickening or nodules of 
cords, polyps, submucous infiltration, or pre-malignant 
changes on biopsy.  The Board further notes that 38 C.F.R. 
§ 4.97, Diagnostic Code 6519 (2002) provides for higher 
ratings for aphonia but that incomplete aphonia is rated as 
laryngitis, and complete aphonia was not indicated within 
one year prior to April 30, 2001.  Therefore, in order to 
justify entitlement to an earlier effective date, increased 
severity must be demonstrated under Diagnostic Code 6516, 
and if the record does not reveal an increase in the 
severity of the veteran's disability between April 30, 2000 
and April 17, 2001 under Diagnostic Code 6516, the earliest 
effective date for an evaluation in excess of 10 percent for 
recurrent cancer of the larynx would be April 17, 2001.

In this regard, the record does disclose additional VA 
treatment and evaluation records dated in June 2000 and 
February 2001.  However, the Board finds that while the 
records do reflect findings of hoarseness and mucosal 
irregularities and leukoplakia, none of these findings were 
found to represent malignancy or even pre-malignancy 
changes, or to be associated with thickening or nodules of 
the cords, polyps or submucous infiltration.  In summary, 
there is no medical evidence indicating that an actual 
increase in disability was ascertainable in either June 2000 
or February 2001 under Diagnostic Codes 6516 or 6819.  
Without such evidence, the Board does not find that an 
effective earlier than April 17, 2001 for an evaluation in 
excess of 10 percent for recurrent cancer of the larynx is 
warranted.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(1).

The Board is mindful of the fact that an additional basis 
for the veteran's request for the assignment of an effective 
earlier than April 17, 2001, is premised on his contention 
that following the submission of the June 2000 medical 
statement, the December 2000 supplemental statement of the 
case indicated an intention on the part of VA to request a 
VA examination to determine the current residuals of 
disability, and that his disagreement with the original 
determination to reduce the previous 100 percent rating 
should still be considered in open status.  However, the 
Board finds that the RO's intention to obtain further 
examination at some point in time in the future is not the 
critical issue in this matter.  More specifically, once the 
RO issued its March 2000 statement of the case and 
supplemental statement of the case in December 2000, and in 
light of the one year anniversary date of the February 2000 
rating decision which reduced the rating from 100 to 10 
percent, it was incumbent upon the veteran to file a 
substantive appeal no later than the end of February 2001, 
and the record does not reflect that he did so.  As a 
result, the February 2000 decision became final and was not 
subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.104(a), 
20.200, 20.302, 20.303 (2002).  

Consequently, the Board regretfully must find that the 
current record simply provides no basis on which it may 
assign an effective date earlier than April 17, 2001 for an 
evaluation in excess of 10 percent for recurrent cancer of 
the larynx.


ORDER

An effective date earlier than April 17, 2001 for 
entitlement to a rating in excess of 10 percent for 
recurrent cancer of the larynx is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

